MAINE	SUPREME	JUDICIAL	COURT	                                       Reporter	of	Decisions	
Decision:	 2017 ME 25 
Docket:	   Yor-16-182	
Argued:	   December	15,	2016	
Decided:	  February	2,	2017	
	
Panel:	    SAUFLEY,	C.J.,	and	ALEXANDER,	MEAD,	GORMAN,	JABAR,	and	HJELM,	JJ.	
	
	
                                   STATE	OF	MAINE	
                                          	
                                         v.	
                                          	
                                     KARL	MAINE	
	
	
JABAR,	J.	

       [¶1]		Karl	Maine	appeals	from	a	judgment	entered	by	the	Superior	Court	

(York	County,	O’Neil,	J.)	following	a	jury	verdict	convicting	him	of	one	count	of	

arson	(Class	A),	17-A	M.R.S.	§	802(1)(A)	(2016).		Maine	argues	on	appeal	that	

the	trial	court	erred	by	admitting	expert	testimony	concerning	the	cause	of	a	

fire	 that	 largely	 destroyed	 a	 diner	 run	 by	 Maine	 and	 by	 allowing	 an	

acquaintance	 of	 Maine	 to	 testify	 to	 statements	 made	 to	 Maine	 about	 how	 to	

start	 house	 fires,	 and	 that	 the	 evidence	 presented	 at	 trial	 was	 insufficient	 to	

support	a	guilty	verdict.		We	affirm.	

                                   I.		BACKGROUND	

       [¶2]		The	jury	could	rationally	have	found	the	following	facts	beyond	a	

reasonable	doubt.		State	v.	Troy,	2014 ME 9,	¶	3,	86 A.3d 591.		In	January	2013,	
2	

Maine	began	leasing	and	operating	Jake’s	Diner	(“the	diner”)	on	Ossipee	Trail	

in	Limington.		Aaron	Sleeper	owned	the	building	housing	the	diner	as	well	as	a	

commercial	building	containing	a	grocery	store—Sleeper’s	Supermarket	(“the	

market”)—located	 across	 a	 parking	 lot	 from	 the	 diner.	 	 Maine	 had	 a	

month-to-month	lease	and	was	therefore	free	to	exit	the	lease	at	any	time.		He	

purchased	groceries	for	the	diner	from	the	market,	and	included	payment	for	

the	groceries	in	his	monthly	rent	check.		In	January	2014,	Maine	was	behind	

on	rent	by	one	month	and	owed	Sleeper	$541	for	groceries.		Maine	also	owed	

money	to	several	utilities,	including	more	than	$1,000	for	propane	deliveries	

and	more	than	$900	for	electrical	service.			

      [¶3]	 	 In	 addition	 to	 operating	 the	 diner,	 Maine	 held	 a	 job	 as	 a	

subcontractor	 for	 Lock	 &	 Load	 Property	 Services,	 a	 foreclosed	 property	

management	 company	 run	 by	 Catherine	 Ford.	 	 Ford	 knew	 that	 Maine	 was	

having	 financial	 troubles	 and	 she	 had	 paid	 his	 cell	 phone	 bill	 in	

December	2013	 and	 January	 2014.	 	 She	 had	 also	 personally	 purchased	

groceries	for	the	diner	when	Maine	was	unable	to	do	so.		At	some	point	before	

January	2014,	Maine	told	Ford	that	he	was	“sick”	of	running	the	diner	and	was	

thinking	about	closing	it	down	for	the	winter.		Maine	also	told	William	Shaw,	

who	owned	an	auction	and	yard	sale	business	across	the	street	from	the	diner,	
                                                                                          3	

that	 business	 at	 the	 diner	 was	 slow	 and	 that	 he	 owed	 a	 lot	 of	 money	 to	 the	

market.			

       [¶4]		On	the	morning	of	February	12,	2014,	per	his	usual	routine,	Maine	

arrived	 at	 the	 diner	 before	 7:00	 a.m.	 to	 do	 prep	 work	 for	 the	 day.	 	 His	

employees,	 a	 waitress	 and	 a	 cook,	 arrived	 to	 begin	 work	 at	 7:00	a.m.	 	 Maine	

left	at	approximately	8:00	a.m.	to	work	for	Ford,	who	would	meet	him	there	in	

the	 morning	 before	 his	 shifts	 for	 Lock	 &	 Load.	 	 Maine	 and	 another	

subcontractor	 for	 Lock	 &	Load	 left	 their	 vehicles	 in	 the	 diner	 parking	 lot	 for	

the	day	while	they	worked	on	a	foreclosed	property	in	New	Hampshire.		The	

waitress	 and	 the	 cook	 ran	 the	 diner,	 closing	 up	 at	 2:00	 p.m.	 	 Before	 leaving,	

they	locked	all	the	doors.			

       [¶5]		A	security	camera	at	the	market	that	was	pointed	toward	the	diner	

captured	 Maine,	 Ford,	 and	 Ford’s	 other	 subcontractor	 returning	 just	 before	

5:00	p.m.		Video	from	that	camera	shows	Maine	approaching	the	front	door	of	

the	diner	at	4:55	p.m.,	disappearing	from	view,	and	reappearing	from	the	area	

of	 the	 front	 door	 approximately	 six	 minutes	 later.	 	 Maine	 then	 went	 to	 his	

truck—parked	 near	 the	 front	 of	 the	 diner—and	 returned	 to	 the	 entrance	 of	

the	diner	at	5:02	p.m.,	disappeared	from	view,	reappeared	from	the	front	door	

area	at	approximately	5:03	p.m.,	and	finally	got	into	his	truck	and	drove	away.		
4	

The	 video	 then	 depicts	 smoke	 emanating	 from	 the	 rear	 of	 the	 diner	 at	

approximately	5:05	p.m.		

      [¶6]		One	of	Sleeper’s	employees	at	the	market	noticed	the	smoke	and	

alerted	 Sleeper,	 who	 called	 9-1-1.	 	 Two	 engines	 from	 the	 fire	 department	

arrived	 at	 5:13	 p.m.,	 and	 firefighters	 extinguished	 the	 blaze	 with	 water	 after	

breaking	 in	 the	 front	 door.	 	 Maine	 arrived	 about	 half	 an	 hour	 later	 and	

provided	 a	 statement	 to	 the	 Limington	 fire	 chief,	 who	 then	 called	 the	 Fire	

Marshal’s	Office	to	request	an	investigation	into	the	cause	of	the	fire.			

      [¶7]		Senior	Investigator	Mark	Roberts	of	the	Maine	State	Fire	Marshal’s	

Office	 responded	 to	 the	 scene	 of	 the	 fire	 at	 approximately	 6:30	 p.m.	 that	

evening.	 	 He	 interviewed	 Maine,	 who	 told	 Roberts	 that	 he	 had	 entered	 the	

diner	only	once	after	returning	from	New	Hampshire,	to	collect	receipts,	and	

that	he	had	been	inside	for	less	than	one	minute.			

      [¶8]	 	 The	 next	 day,	 Roberts	 accompanied	 Senior	 Investigator	 Daniel	

Young,	who	was	responsible	for	determining	the	origin	and	cause	of	the	fire,	

to	 the	 scene.	 	 They	 both	 examined	 the	 diner,	 and	 Young	 took	 photos	 of	 the	

damage.		Maine	also	returned	to	the	scene,	and	again	advised	the	investigators	

that	prior	to	the	conflagration	he	had	entered	the	diner	only	once.				
                                                                                                 5	

       [¶9]	 	 On	 February	 25,	 2014,	 Maine	 went	 to	 the	 Limington	 police	

department	at	Roberts’s	request	to	further	discuss	the	details	of	the	fire.		Even	

after	 Roberts	 played	 the	 security	 footage	 for	 him,	 Maine	 denied	 that	 he	 had	

entered	the	building	twice,	instead	maintaining	that	he	had	gone	in	only	once,	

for	less	than	one	minute,	to	retrieve	the	receipts.			

       [¶10]	 	 Based	 upon	 interviews	 with	 Maine	 and	 other	 witnesses,	 the	

security	 footage,	 and	 their	 examination	 of	 the	 physical	 damage	 to	 the	 diner,	

both	 Roberts	 and	 Young	 concluded	 that	 the	 fire	 had	 originated	 in	 a	 small	

storage	 room	 at	 the	 back	 of	 the	 diner	 and	 was	 an	 incendiary,	 rather	 than	

accidental,	fire.		Young	concluded	that,	due	to	the	timing	of	Maine’s	entry	into	

the	diner	and	the	escape	of	smoke	only	minutes	later,	Maine	had	used	an	open	

flame	 to	 ignite	 some	 cardboard	 boxes	 in	 the	 storage	 room.	 	 Daniel	 Roy,	 an	

investigator	for	Sleeper’s	insurance	company,1	also	investigated	the	origin	and	

cause	of	the	fire,	and	reached	the	same	conclusion.				

       [¶11]		Maine	was	indicted	by	grand	jury	on	May	6,	2014,	with	one	count	

of	arson	(Class	A),	17-A	M.R.S.	§	802(1)(A).		Prior	to	trial,	Maine	filed	several	

motions	in	limine,	including	a	motion	to	exclude	testimony	from	William	Shaw	


  1		Maine	did	not	have	insurance;	the	diner	was	covered	by	a	policy	held	by	Sleeper,	who	received	

approximately	$148,000	compensation	for	the	fire,	which	he	used	to	pay	down	a	mortgage	secured	
by	the	entire	property—including	the	market	and	the	diner.			
6	

that	 Shaw	 and	 Maine	 had	 a	 conversation	 concerning	 burning	 down	 homes.		

The	motion	was	denied.		At	trial,	Shaw	testified	that	at	some	point	he	had	told	

Maine	that	“down	in	Kentucky,	where	I’m	from,	when	somebody	wants	a	new	

home,	they	just	cross	the	wires	on	the	water	heater,	wait	about	an	hour,	hour	

and	a	half,	two	hours	and	it	sparks	and	starts	a	fire.”			

      [¶12]	 	 Maine	 also	 moved	 in	 limine	 to	 exclude	 or	 limit	 Roberts’s	

testimony,	and	to	exclude	or	limit	Young’s	testimony.		Following	voir	dire,	the	

court	 allowed	 Roberts,	 Young,	 and	 Roy	 to	 testify	 extensively	 regarding	 their	

methods	of	inspection	and	conclusions	about	the	origin	and	cause	of	the	fire.		

Maine	 presented	 his	 own	 expert	 witness	 who	 testified	 to	 various	 purported	

shortcomings	 of	 the	 other	 experts’	 methods	 and	 conclusions,	 and	 opined	 on	

other	possible	causes.			

      [¶13]		The	jury	returned	a	guilty	verdict	on	February	26,	2016.		Maine	

was	 sentenced	 to	 sixteen	 years’	 imprisonment,	 with	 all	 but	 eight	 years	

suspended,	 and	 four	 years	 of	 probation.	 	 He	 timely	 appealed.	 	 See	 M.R.	

App.	P.	2(b)(2)(A).			
                                                                                       7	

                                   II.		DISCUSSION	

A.	    Issues	on	Appeal	

       [¶14]		Maine	presents	three	issues	on	appeal.		First,	he	argues	that	the	

trial	 court	 abused	 its	 discretion	 by	 not	 excluding	 testimony	 from	 Young	 and	

Roy	as	to	the	cause	of	the	fire	because	their	independent	determinations	that	

the	 fire	 was	 caused	 by	 human	 ignition	 had	 no	 demonstrable	 scientific	 basis	

and	 were	 therefore	 inadmissible.	 	 Second,	 Maine	 asserts	 that	 the	 trial	 court	

abused	its	discretion	by	allowing	Shaw	to	testify	as	to	the	statements	he	had	

made	 to	 Maine	 about	 starting	 fires	 with	 water	 heaters	 because	 those	

statements	 had	 low	 probative	 value	 and	 presented	 a	 risk	 of	 unfair	 prejudice	

and	 misleading	 the	 jury.	 	 Finally,	 he	 argues	 that	 the	 evidence	 presented	 was	

not	sufficient	to	establish	beyond	a	reasonable	doubt	that	Maine	intentionally	

set	fire	to	the	diner.		

B.	    Expert	Testimony	

       [¶15]	 	 Maine	 contends	 that	 the	 trial	 court	 was	 required	 to	 consider	

“whether	 there	 was	 a	 scientific	 basis	 for	 determining	 that	 a	 causal	

relationship	existed”	between	the	fire	and	what	the	State’s	experts	testified	to	

be	the	cause	of	the	fire.		According	to	Maine,	Young’s	and	Roy’s	reliance	on	the	
8	

process	 of	 elimination	 to	 rule	 out	 alternative	 causes	 of	 the	 fire	 was	 not	 a	

proper	application	of	the	scientific	method.			

       [¶16]		“We	review	a	court’s	foundational	finding	that	expert	testimony	

is	sufficiently	reliable	for	clear	error,”	Searles	v.	Fleetwood	Homes	of	Pa.,	Inc.,	

2005 ME 94,	 ¶	 24,	 878 A.2d 509,	 and	 review	 for	 an	 abuse	 of	 discretion	 a	

court’s	 decision	 to	 admit	 an	 expert’s	 opinion	 after	 finding	 it	 reliable,	 State	 v.	

Diana,	 2014 ME 45,	 ¶	 35,	 89 A.3d 132;	 see	 also	 State	 v.	 Tucker,	 2015 ME 68,	

¶	15,	117 A.3d 595.	

	      [¶17]		Expert	testimony	must	“meet	a	threshold	level	of	reliability,”	and	

must	(1)	be	relevant	in	accordance	with	M.R.	Evid.	401,	and	(2)	assist	the	trier	

of	fact	in	understanding	the	evidence	or	determining	a	fact	in	issue.		State	v.	

Ericson,	2011 ME 28,	¶	11,	13 A.3d 777 (quotation	marks	omitted).		Indicia	of	

threshold	reliability	include	

        (1)	whether	any	studies	tendered	in	support	of	the	testimony	are	
        based	 on	 facts	 similar	 to	 those	 at	 issue;	 (2)	 whether	 the	
        hypothesis	of	the	testimony	has	been	subject	to	peer	review;	(3)	
        whether	 an	 expert's	 conclusion	 has	 been	 tailored	 to	 the	 facts	 of	
        the	case;	(4)	whether	any	other	experts	attest	to	the	reliability	of	
        the	testimony;	(5)	the	nature	of	the	expert's	qualifications;	and	(6)	
        if	 a	 causal	 relationship	 is	 asserted,	 whether	 there	 is	 a	 scientific	
        basis	for	determining	that	such	a	relationship	exists.			
        	
Id.	 ¶	 12	 (quotation	 marks	 omitted);	 see	 also	 State	 v.	 Williams,	 388 A.2d 500,	

504	(Me.	1978).	
                                                                                                   9	

	       [¶18]		Here,	during	voir	dire,	Young	provided	a	detailed	description	of	

his	 qualifications	 and	 method	 of	 investigation.	 	 Relying	 upon	 the	 data	 he	

gathered	during	his	investigation,	his	extensive	training	in	investigating	fires,	

and	a	variety	of	scientific	literature	about	the	causes	of	fires,	he	eliminated	all	

possible	 causes	 other	 than	 an	 incendiary	 cause.	 	 He	 then	 relied	 upon	 the	

security	video	from	the	market	to	conclude	that,	based	on	the	brief	period	of	

time	 between	 when	 Maine	 left	 the	 diner	 and	 when	 smoke	 began	 emanating	

from	 the	 diner,	 as	 well	 as	 the	 color	 of	 the	 smoke,	 Maine	 had	 likely	 ignited	

cardboard	 in	 the	 storage	 room	 to	 cause	 the	 fire.	 	 Roy	 employed	 a	 nearly	

identical	 process	 of	 investigation	 to	 Young’s,	 and	 similarly	 concluded	 that,	

based	 on	 video	 footage	 from	 the	 security	 camera	 and	 the	 timeline	 of	 events,	

the	fire	was	incendiary	and	intentional.2			

	       [¶19]	 	 Young’s	 and	 Roy’s	 opinions	 meet	 several	 indicia	 of	 threshold	

reliability.	 	 See	 Ericson,	 2011 ME 28,	 ¶	 12,	 13 A.3d 777.	 	 First,	 after	

independently	 investigating	 the	 cause	 of	 the	 fire,	 both	 reached	 the	 same	

conclusion	 about	 the	 cause.	 	 Next,	 their	 opinions	 were	 based	 on	 a	 scientific	

method	described	by	Young	during	Young’s	voir	dire	and	by	Roy	during	Roy’s	




    2		The	court	admitted	Roy’s	opinion	over	Maine’s	foundational	objection	without	voir	dire.		
10	

direct	 and	 cross-examination,	 then	 corroborated	 by	 Roberts.3	 	 See	 State	 v.	

Irving,	 2003 ME 31,	 ¶	 14,	 818 A.2d 204  (where	 three	 qualified	 experts	

testified	 to	 the	 reliability	 of	 use	 of	 a	 particular	 methodology	 in	 determining	

vehicle	 speed,	 a	 court	 did	 not	 abuse	 discretion	 in	 admitting	 another	 expert’s	

opinion	 based	 on	 that	 methodology).	 	 Further,	 they	 both	 tailored	 their	

conclusions	 regarding	 the	 cause	 of	 the	 fire	 to	 the	 facts	 of	 the	 case,	 including	

ruling	out	natural	and	accidental	causes.			

	        [¶20]	 	 There	 was	 no	 error	 in	 the	 trial	 court’s	 finding	 that	 Young’s	

opinion	 was	 “based	 on	 the	 elimination	 of	 the	 accidental	 sources	 of	 ignition	

coupled	with	the	defendant’s	access	to	the	premises	and	the	issues	involving	

the	 white	 smoke	 being	 consistent	 with	 the	 cardboard	 being	 set	 on	 fire,”	 and	

no	 error	 in	 its	 finding	 that	 Young’s	 opinion,	 as	 well	 as	 Roy’s,	 was	 reliable.		

Despite	 Maine’s	 contentions,	 the	 State’s	 experts	 reached	 their	 conclusions	

after	careful,	scientific	consideration	of	each	potential	cause	of	the	fire.		

         [¶21]	 	 Maine	 presented	 his	 own	 expert,	 who	 testified	 that	 he	 used	 a	

nearly	identical	approach	to	fire	investigation	as	that	described	by	Young	and	

Roy—even	 relying	 upon	 the	 same	 published	 guidelines	 as	 Young	 and	


    3	 	 Roberts	 testified	 that	 the	 investigatory	 methods	 used	 by	 Young	 and	 Roy	 in	 their	 respective	

inspections	of	the	diner	were	scientifically	valid.		He	also	confirmed	that	the	research	sources	upon	
which	they	relied	were	professional	guides	frequently	relied	upon	by	experts	in	the	field.			
                                                                                       11	

Roberts—but	reached	different	conclusions	regarding	the	origin	and	cause	of	

the	 fire.	 	 Maine’s	 argument	 on	 appeal	 is	 therefore	 properly	 understood	 as	 a	

disagreement	 with	 the	 conclusions	 of	 the	 State’s	 experts	 rather	 than	 a	

meritorious	 objection	 to	 the	 methods	 employed	 by	 the	 State’s	 experts.		

Questions	related	to	possible	alternative	causes	of	the	fire	properly	“go	to	the	

weight	 of	 the	 evidence,	 not	 its	 sufficiency,”	 State	 v.	 Spearin,	 447 A.2d 1147,	

1152	(Me.	1984),	and	it	is	the	jury’s	role	to	weigh	the	evidence	and	determine	

witness	credibility,	see	State	v.	Weaver,	2016 ME 12,	¶	14,	130 A.2d 972.		The	

trial	court	therefore	did	not	clearly	err	in	finding	that	the	State’s	experts	were	

sufficiently	reliable,	and	did	not	abuse	its	discretion	in	admitting	their	opinion	

testimony	concerning	the	cause	of	the	fire.	

C.	    Prior	Conversations	

       [¶22]		Maine	next	contends	that	the	trial	court	abused	its	discretion	by	

allowing	 Shaw	 to	 testify	 about	 statements	 he	 made	 to	 Maine	 regarding	

starting	 fires	 with	 water	 heaters,	 arguing	 that	 because	 the	 testimony	 had	 no	

or	extremely	low	probative	value,	any	probative	value	of	the	statements	was	

substantially	 outweighed	 by	 the	 risk	 of	 unfair	 prejudice	 and	 misleading	 the	

jury.			
12	

      [¶23]		“[W]e	review	a	trial	court’s	rulings	on	relevance	for	clear	error,”	

State	v.	Dolloff,	2012 ME 130,	¶	24,	58 A.3d 1032,	and	rulings	on	admissibility	

for	an	abuse	of	discretion,	State	v.	Mills,	2006 ME 134,	¶	8,	910 A.2d 1053.		A	

court	abuses	its	discretion	in	ruling	on	evidentiary	issues	“if	the	ruling	arises	

from	a	failure	to	apply	principles	of	law	applicable	to	a	situation	resulting	in	

prejudice.”	 	 State	 v.	 Bennett,	 658 A.2d 1058,	 1062	 (Me.	 1995)	 (quotation	

marks	omitted).	

	     [¶24]		Only	relevant	evidence—evidence	that	has	a	tendency	to	make	a	

fact	more	or	less	probable—is	admissible.		M.R.	Evid.	401,	402.		Even	relevant	

evidence,	 however,	 is	 inadmissible	 if	 “its	 probative	 value	 is	 substantially	

outweighed	by	a	danger	of	.	.	.	unfair	prejudice,	.	.	.	[or]	misleading	the	jury.”		

M.R.	Evid.	403.		Courts	have	wide	discretion	to	determine	the	admissibility	of	

evidence	pursuant	to	M.R.	Evid.	403.		State	v.	Filler,	2010 ME 90,	¶	17,	3 A.3d
365.	 	 The	 “mere	 fact	 that	 an	 inference	 contrary	 to	 a	 defendant’s	 contentions	

can	 be	 drawn	 from	 the	 testimony	 does	 not	 suffice	 to	 render	 the	 testimony	

unfairly	prejudicial.”		State	v.	Stack,	441 A.2d 673,	676	(Me.	1982).	

	     [¶25]		Shaw’s	testimony	here	is	not	unfairly	prejudicial.		Shaw	testified	

on	 direct	 examination	 that	 he	 and	 Maine	 were	 friendly,	 and	 that	 on	 one	

occasion	 prior	 to	 the	 fire,	 he	 told	 Maine	 that	 “down	 in	 Kentucky,	 where	 I’m	
                                                                                                              13	

from,	 when	 somebody	 wants	 a	 new	 home,	 they	 just	 cross	 the	 wires	 on	 the	

water	heater,	wait	about	an	hour,	hour	and	a	half,	two	hours	and	it	sparks	and	

starts	 a	 fire.”	 	 Shaw	 then	 testified	 on	 redirect	 examination	 that	 Maine	 asked	

him	whether	it	worked,	and	Shaw	replied	that	“evidently,	yes,	it	does.”		Shaw	

also	 testified	 that	 Maine	 had	 discussed	 the	 diner’s	 financial	 difficulties	 with	

him:	Shaw	stated	that	Maine	“owed	Sleeper’s	Market	a	lot	of	money,	[and]	was	

getting	behind.”			

        [¶26]	 	 It	 was	 never	 the	 State’s	 theory	 of	 the	 case	 that	 Maine	 had	

vandalized	 his	 water	 heater	 to	 cause	 the	 fire.	 	 The	 evidence	 was	 not	

introduced	to	show	that	Maine	had	ever	intended	to	use	the	water	heater	to	

start	a	fire.		Rather,	the	evidence	was	introduced	to	show	that	Maine	had	been	

discussing	arson	in	the	context	of	his	financial	difficulties.		The	evidence	had	

some	 probative	 value	 and	 it	 was	 not	 in	 itself	 so	 unfairly	 prejudicial	 as	 to	

substantially	outweigh	the	probative	value	of	the	remarks.		Based	on	Shaw’s	

testimony,	 the	 jury	 could	 have	 made	 limited	 inferences	 that	 Maine	 had	 been	

discussing	 methods	 of	 causing	 fires	 in	 buildings,	 and	 had	 the	 intent	 to	 burn	

down	the	diner	to	rid	himself	of	his	financial	problems.4			


    4	 	 The	 court	 never	 conducted	 a	 Rule	 403	 analysis	 following	 Maine’s	 objection	 to	 Shaw’s	

testimony.	 	 However,	 to	 the	 extent	 the	 court’s	 failure	 to	 conduct	 such	 an	 analysis	 was	 error,	 any	
error	was	harmless.		See,	e.g.,	State	v.	DeMass,	2000 ME 4,	¶	17,	743 A.2d 233 (stating	that	an	error	
“is	harmless	when	it	is	highly	probable	that	it	did	not	affect	the	jury’s	verdict”).	
14	

D.	    Sufficiency	of	the	Evidence	

       [¶27]	 	 Finally,	 Maine	 argues	 that	 the	 evidence	 presented	 by	 the	 State	

was	 insufficient	 to	 establish	 beyond	 a	 reasonable	 doubt	 that	 Maine	

intentionally	set	the	fire	because	the	State	could	not	prove	the	scientific	basis	

for	its	experts’	conclusions	that	the	fire	was	ignited	rather	than	accidental	or	

natural.				

	      [¶28]	 	 When	 reviewing	 a	 judgment	 for	 sufficiency	 of	 the	 evidence,	 we	

“view	 the	 evidence	 in	 the	 light	 most	 favorable	 to	 the	 State	 [to]	 determin[e]	

whether	 the	 fact-finder	 could	 rationally	 have	 found	 each	 element	 of	 the	

offense	 beyond	 a	 reasonable	 doubt.”	 	 State	 v.	 Reed,	 2013 ME 5,	 ¶	 9,	

58 A.3d 1130  (quotation	 marks	 omitted).	 	 Additionally,	 we	 “defer	 to	 all	

credibility	determinations	made	by	the	fact-finder.”		State	v.	Hodson,	2016 ME
46,	 ¶	 8,	 135 A.3d 816.	 	 “[F]actual	 findings	 may	 be	 supported	 by	 reasonable	

inferences	 drawn	 from	 all	 the	 circumstances	 even	 if	 those	 inferences	 are	

contradicted	 by	 parts	 of	 the	 direct	 evidence.”	 	 State	 v.	 Stinson,	 2000 ME 87,	

¶	8,	751 A.2d 1011.	

	      [¶29]		A	person	may	be	convicted	of	arson	if	the	State	proves	beyond	a	

reasonable	 doubt	 that	 he	 or	 she	 started,	 caused,	 or	 maintained	 a	 fire	 (1)	 on	

the	property	of	another	with	the	intent	to	damage	or	destroy	it;	or	(2)	on	his	
                                                                                    15	

or	 her	 own	 property	 or	 the	 property	 of	 another	 and	 either	 recklessly	

endangers	 another	 person	 or	 the	 property	 or	 has	 the	 intent	 to	 collect	

insurance	proceeds.		17-A	M.R.S.	§	802(1)	(2016).		Here,	the	State	alleged	that,	

pursuant	 to	 the	 first	 prong	 of	 the	 arson	 statute,	 Maine	 started,	 caused,	 or	

maintained	a	fire	on	Sleeper’s	property	with	the	intent	to	damage	or	destroy	

it.		See	id.	§	802(1)(A).			

	      [¶30]	 	 Based	 upon	 the	 evidence	 presented	 at	 trial	 and	 the	 reasonable	

inferences	 drawn	 therefrom,	 see	 State	 v.	 Williams,	 2012 ME 63,	 ¶	 49,	

52 A.3d 911,	the	jury	could	rationally	have	found	beyond	a	reasonable	doubt	

that	 on	 February	 20,	 2014,	 Maine	 entered	 the	 diner,	 which	 Sleeper	 owned,	

and	set	fire	to	cardboard	boxes	in	the	storage	room	with	the	intent	to	damage	

or	destroy	the	property.			

	      [¶31]		Although	security	footage	from	the	market	did	not	clearly	show	

Maine	opening	the	front	door	to	the	diner	and	entering	the	building,	because	

the	 video	 showed	 him	 approaching	 the	 front	 door,	 disappearing	 from	 view,	

reappearing	 approximately	 five	 minutes	 later,	 then	 returning	 to	 the	 diner	

after	 doing	 something	 at	 his	 truck	 and	 again	 reappearing	 approximately	 one	

minute	later,	the	jury	could	have	inferred	that	he	entered	the	building	during	

the	 time	 during	 which	 he	 was	 not	 visible.	 	 Further,	 despite	 Maine’s	
16	

contentions	 on	 appeal	 that	 Young	 and	 Roy	 could	 not	 have	 reached	 a	

scientifically	 reasonable	 conclusion	 that	 the	 fire	 was	 incendiary,	 based	 on	

their	 testimony—in	 particular	 with	 regard	 to	 the	 timing	 of	 the	 appearance	

and	 the	 color	 of	 the	 smoke	 seen	 on	 the	 security	 video,	 and	 the	 pattern	 of	

damage	 to	 the	 diner—the	 jury	 could	 have	 found	 that	 while	 inside	 the	 diner,	

Maine	 ignited	 cardboard	 in	 the	 storage	 room.	 	 For	 these	 reasons,	 and	 those	

described	above,	there	was	sufficient	evidence	for	the	jury	to	find	that	Maine	

committed	the	crime	of	arson	as	charged.	

         The	entry	is:	

                            Judgment	affirmed.		
	
	      	     	      	     	      	
	
Lauren	Wille,	Esq.	(orally),	DeGrinney	Law	Offices,	Portland,	for	appellant	Karl	
Maine	
	
Kathryn	Loftus	Slattery,	District	Attorney,	Anne	Marie	Pazar,	Asst.	Dist.	Atty.,	
and	 Justina	 A.	 McGettigan,	 Asst.	 Dist.	 Atty.	 (orally),	 Prosecutorial	 District	 #1,	
Alfred,	for	appellee	State	of	Maine	
	
	
York	County	Superior	Court	docket	number	CR-2014-513	
FOR	CLERK	REFERENCE	ONLY